     Case 3:20-cv-02167-BEN-BLM Document 37 Filed 09/01/21 PageID.1643 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT

 9                       SOUTHERN DISTRICT OF CALIFORNIA

10
11    AMERANTH, INC., a Delaware                 )   Case No.: 3:20-cv-02167-BEN-BLM
12    corporation,                               )
                        Plaintiff,               )   ORDER GRANTING JOINT
13                                               )   MOTION FOR EXTENSION OF
      v.                                         )   TIME FOR PLAINTIFF TO
14
                                                 )   RESPOND TO DEFENDANT’S
15    CHOWNOW, INC., a Delaware
                                                 )   AMENDED COUNTERCLAIMS
      corporation,
16                                               )
                        Defendant.               )   [ECF No. 34]
17                                               )
18    CHOWNOW, INC., a Delaware                  )
      corporation,                               )
19                                               )
20                      Counter-claimant,        )
      v.                                         )
21                                               )
      AMERANTH, INC., a Delaware                 )
22    corporation,                               )
23                 Counter-defendant.            )
24    I.   INTRODUCTION
25         Plaintiff/Counter-defendant Ameranth, Inc., a Delaware corporation (“Plaintiff” or
26    “Ameranth”) brings this action for breach of a patent licensing agreement against
27    Defendant/Counter-claimant ChowNow, Inc., a Delaware corporation (“Defendant” or
28    “ChowNow”). ECF No. 1; see also ECF No. 12-1 at 6:3-4.
                                               -1-
                                                                          3:20-cv-02167-BEN-BLM
     Case 3:20-cv-02167-BEN-BLM Document 37 Filed 09/01/21 PageID.1644 Page 2 of 3



 1           Before the Court is the Joint Motion of Ameranth and ChowNow (collectively, the
 2    “Parties”) for an Extension of Time for Ameranth to Respond to ChowNow’s Amended
 3    Counterclaims (the “Joint Motion”). ECF No. 34. After considering the papers submitted,
 4    supporting documentation, and applicable law, the Court GRANTS the Joint Motion.
 5    II.    BACKGROUND
 6           A more detailed factual and procedural history was set forth in the Court’s August
 7    19, 2021 Order Denying Plaintiff’s Motion to (1) Dismiss for (a) Failure to State a Claim
 8    for Relief and (b) Lack of Subject Matter Jurisdiction and (2) Remand to State Court and
 9    is incorporated by reference. Order, ECF No. 32; see also Ameranth, Inc. v. ChowNow,
10    Inc., No. 320CV02167BENBLM, 2021 WL 3686056, at * *1-5 (S.D. Cal. Aug. 19, 2021).
11    The Court’s previous order directed Plaintiff to respond to Defendant’s Amended
12    Counterclaims within ten (10) days of its order, or by Monday, August 30, 2021.
13           On August 23, 2021, the Court, through the Honorable Magistrate Judge Barbara
14    Major, issued an Order Setting Case Management Conference, which set the continued
15    Case Management Conference in this case for Friday, September 10, 2021. ECF No. 33.
16    III.   LEGAL STANDARD
17           If a party timely files an amended pleading, as was done in this case, the response to
18    the amended pleading must be made within the later of (1) the time to respond to the
19    original pleading or (2) fourteen (14) days of the amended pleading “[u]nless the court
20    orders otherwise.” FED. R. CIV. P. 15(a). Here, the Court ordered the response to be made
21    within ten (10) days of its order. Pursuant to the Local Rules, “[e]xtensions of time for
22    answering, or moving to dismiss a complaint will only be secured by obtaining the approval
23    of a judicial officer, who will base the decision on a showing of good case.” S.D. Cal. Civ.
24    R. 12.1. Thus, “[i]n the Southern District, court approval is required for any extension of
25    time to answer or move to dismiss the complaint.” Phillips, Virginia A., et al., Rutter
26    Group Prac. Guide: Fed. Civ. Pro. Before Trial, § 8:913 (The Rutter Group April 2020).
27    IV.    DISCUSSION
28           The parties indicate that “[i]n light of the content of the Court’s August 19, 2021
                                                   -2-
                                                                               3:20-cv-02167-BEN-BLM
     Case 3:20-cv-02167-BEN-BLM Document 37 Filed 09/01/21 PageID.1645 Page 3 of 3



 1    Order, and in light of other developments in related cases since the date on which Ameranth
 2    filed its Motion to Dismiss certain counterclaims of ChowNow for lack of subject matter
 3    jurisdiction, the Parties are now engaged in discussions regarding the potential resolution
 4    of the instant matter.” ECF No. 34 at 2, ¶ E. They state that good cause for the extension
 5    exists in order to (1) “provide the Parties with additional time to attempt to resolve this
 6    matter without the necessity of incurring further fees and costs in connection with
 7    ChowNow’s Amended Counterclaims,” (2) “provide Ameranth with additional time to
 8    assess the Amended Counterclaims and the appropriate response thereto, if any, in light of
 9    the content of the Court’s August 19, 2021 Order,” and (3) allow the parties to assess the
10    case in light of other developments in related cases. Id. at 2-3, ¶ F. The parties seek an
11    extension allowing Plaintiff to respond to ChowNow’s Amended Counterclaims be
12    extended to 14 days following the conclusion of the continued Case Management
13    Conference (set for September 10, 2021), to September 24, 2021. Id. at 2, ¶ F-G. H.
14          On the one hand, the Court notes that given ChowNow filed its Amended
15    Counterclaims on December 7, 2020, see ECF No. 18, Plaintiff has had almost ten (10)
16    months to prepare or at least consider a response to the Amended Counterclaims, especially
17    considering their filing mooted part of Plaintiff’s Motion to Dismiss. On the other hand,
18    as the parties have noted, no previous extensions have been sought to date. ECF No. 34 at
19    3, ¶ H. Further, because the extension is sought for the purpose of pursuing settlement
20    discussions, the Court finds good cause exists for the requested extensions.
21    V.    CONCLUSION
22          Thus, for the above reasons, the Court ORDERS that Ameranth’s deadline to
23    respond to ChowNow’s Amended Counterclaims is retroactively extended from Monday,
24    August 30, 2021, to Friday, September 24, 2021.
25          IT IS SO ORDERED.
26     DATED:      September 1, 2021
27                                                        HON. ROGER T. BENITEZ
                                                           United States District Judge
28
                                                  -3-
                                                                             3:20-cv-02167-BEN-BLM
